DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 3/22/21. Claims 9-14 remain withdrawn. Claims 23-26 are new. Claims 2, 3, 7, 8-17, and 19-26 are currently pending and an action on the merits is as follows.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 11/746451, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The new claims 23-25 disclose subject matter that is not supported by 11/746451. The specification of the prior filed application does not disclose changing a blink frequency or display an offset waveform.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 8, 15-17, 19-21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the alternative physiological measurements are. Is it any other physiological signal or an alternative of the physiological signal collected by the optical sensor? It is unclear what a “type of patient” is. The claim is interpreted as the averages are grouped or averaged based on some patient classification. It is unclear what reference physiological parameter is. Is it the same as the physiological parameter measured by the optical sensor or the same as the alternative physiological parameter? Is it a population average or reference? 
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the patient classification is since it is not mentioned anywhere else in the claims.
Claim 21 recites the limitation "the patient classification" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the second waveform is offset from the second waveform.
Claims 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the waveforms are offset by. Are the waveforms offset by the age of the offset value? 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 3, 8, 15, 19-21, 24 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker et al. 2005/0203360 in view of Halperin et al. US 2006/0241510, Rosenthal et al. US 5,086,229 and Caro et al. US 6,371,921.
Regarding claims 2 and 15, Brauker teaches a measurement device that non-invasively measures a physiological parameter of a patient and displays a result of the non-invasive measurement of the physiological parameter on a display, the measurement device comprising:  
a measurement module that 
obtains a noninvasive physiological parameter measurement from the physiological signal received from the optical sensor; and (measurement 66, ¶220 where the sensor can be non-invasive);  
 	obtains a set of alternative physiological parameter measurements measured from a plurality of patients ([¶307] normal patterns from other patients is used); 
 	determines a reference physiological parameter measurement based on the averaged set of alternative measurements ([¶306,256,260])
 	determines an offset value based at least in part on a difference between the noninvasive physiological parameter measurement and the alternative physiological parameter measurement ([FIG5][¶259-261] where the fact that both the reference and sensor data are plotted together provides a reflection of the difference. That difference is used to calibrate the sensor);   
	provide a user interface control enabling the user to provide an additional offset value for calibrating the measurement module ([¶235]) wherein the additional offset is a refinement of the offset value ([¶235] the input values are used to adjust the calibration)
 	calibrates the measurement module based at least in part on the offset value by adjusting one or more measurement parameters of the measurement module by the offset value ([¶258]);
 	Brauker discloses using and receiving alternative physiological data from a plurality of patients ([¶307] normal patterns from other patients is used) and determining reference physiological parameter measurements based on the average set of alternative measurements 
 	Brauker does not specifically disclose that it receives a physiological signal from an optical sensor coupled to a patient, the physiological signal indicative of one or more blood-related parameters. Rosenthal teaches that optical glucose sensors are well known in the art ([FIG2][C4 L20-28]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the optical sensor of Rosenthal as the sensor of Brauker since Brauker discloses using a non-invasive sensor, but fails to provide details of specific sensors, and the optical sensor of Rosenthal is capable of being used with the Brauker. Thus the combination is no more than the simple substitution of one known element for another that would provide the predictable result of measuring glucose concentration.
Brauker does not specifically disclose tracking an age of the offset value over time; outputs the offset value for presentation on a display; and adjust the appearance of the offset value on the display to reflect age of the offset value. Caro teaches a monitoring system that provides the calibration age to the user ([C6 L30-47] the age of calibration being equivalent to the age of offset as the offset in Brauker is part of the calibration). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of 
Regarding claim 3, Brauker discloses wherein the noninvasive physiological parameter measurement comprises at least one of a set of measurements (measurement 66).
Regarding claims 8, Brauker discloses the sensor measures a hemoglobin parameter ([¶167]).
Regarding claim 19, Brauker discloses the sensor measures a hemoglobin parameter ([¶167]).
Regarding claim 20, Brauker discloses the noninvasive physiological parameter is glucose ([¶168]).
Regarding claim 21, Brauker teaches the patient demographic comprises at least one of age or gender ([¶356,360]).
Regarding claims 24 and 26, Brauker discloses the representation of the noninvasice physiological parameter measurements comprises a first waveform and wherein the representation of the offset value comprises a second waveform that is offset or biased from the second waveform ([FIG.7] the measure glucose and the estimated or reference offset are displayed together).

Claims 7, 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker et al. 2005/0203360 in view of Halperin et al. US 2006/0241510, Rosenthal et al. US 5,086,229 and Caro et al. US 6,371,921 further in view of Eppstein et al. US 6,045,502.
Regarding claims 7, 16-17, Brauker as modified does not specifically disclose the user interface configured to provide functionality for a user to input the alternative physiological .

Claims 23 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker et al. 2005/0203360 in view of Halperin et al. US 2006/0241510, Rosenthal et al. US 5,086,229 and Caro et al. US 6,371,921 further in view of Lamego et al. US 2012/0226117.
Regarding claims 23 and 25, Brauker does not specifically disclose the calibration module is configured to update a blink frequency of a representation of the noninvasive physiological parameter based on the age of the offset value. Lamego teaches a similar glucose sensing device that changes the blink frequency of its display ([¶81]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Brauker with the teachings of Lamego in order to alert the user ([¶81]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 3, 7, 8, 15-17, 19-21 and 23-26 have been considered but are moot because the new ground of rejection does not rely on the 
Regarding Applicant’s arguments against the 101 rejection, see pgs. 13-15, that the claims are drawn to a practical application since determination is used to calibrate the device, Examiner agrees and the rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
/RAJEEV P SIRIPURAPU/            Primary Examiner, Art Unit 3793